*113osmbB,
By his
H*a*r John at* Paul,
Plaintiff was Bittio* on the d»ole of a ferry teat, at her landing, and out of the way af vehicles, in automobile truck, operated by defendant's' driver, cans rapidly down the incline and ran into the Bide of the ferry; whereby plaintiff was injured.
I.
is the bearding of a ferryboat by an automobile truck is usually accomplished with safety to both truok and ferryboat, it follows that something out of the usual order happened that day, And the witnesses agree unanimously in this; That the driver lost control of the truok in its desoent along the incline which runs from the landing to the ferryboat; but they disagree as to the cause of his losing control,
Plaintiff’s witnesses testify that the truok was heavily loaded; that although the driver attempted to apply the brakes he did not succeed in checking the truok; that the wheels continued to revolve during the entire desoent; that the incline was not wet or slippery; ana the truok did not skid or slide, but rolled down the incline.
Defendant's platform man testified that the truok was *114net loaded beyond capacity;. Its mechanic testified that the brake a en the truck were in good- «rdor;; and its driver testified that ha applied the brakes and that the wheels looked, but the truck skidded or slid down the incline because of the wet and slippery condition thereof,
The trial judge, who saw and heard the witnesses, thought there was a olear preponderance of evidence showing that the incline was not wet and slippery; that the wheels of the triok did not look; that the truck did net skid or slide down the incline, but rolled down: and we think so too. He also thought, and we do also, that under the circumstances it was immaterial whether the brakes were or ware not in good mechanical order; since it is a self evident fact that even if in good order they did not suffice to hold the heavy vehicle in its descent, along the incline, a3 they should have done.
XI.
Admittedly plaintiff lost $46 in wages and paid $56.50 to Doctors and Druggists. He was also badly bruised and lacerated; was detained at home ten days and suffered severe pains for some time afterwards. But the evidence does not satisfy us either that his injuries are of a permanent nature or that they tend to incapacitate him to any *115appreciable extant. We think that $ JOO'tar Ms sufferings ana $102.50 will fully compensate him for his injuries.
October 17th, 1921.
The judgment appealed from is therefora amended by reauoing the amount allowed plaintiff to with interest ato; and as thus amended it is affirmed, Plaintiff to pay costs of appeal.
Haw Orloaas, la,